WESTERFIELD, J.
This is a suit on an open account for $206.91, the alleged value of certain lumber sold and delivered to defendant. The sale and delivery are admitted, but it is claimed that the proper credit was not allowed defendant for the value of material returned by him, which was found to be unsuitable, and not as represented by plaintiff.
There was judgment for plaintiff as prayed for, subject to a credit of $188.75. Defendant has appealed.
There is sufficient evidence in the record to support the findings of the trial court upon the question of fact involved, and from our study of the record we are unable to say that there was any manifest error in the judgment complained of.
For the reasons assigned, the judgment appealed from is affirmed.